PER CURIAM.
Mr. Washington appeals the trial court’s order revoking his probation based on the commission of four new law violations (battery, kidnap-false imprisonment, criminal mischief, and obstructing justice). We affirm except as to the trial court’s finding that Mr. Washington violated his probation as to kidnapping-false imprisonment for which there is no basis in the evidence. Because the record is not clear whether the trial court would have imposed the same sentences of five years to run consecutively based on the remaining sufficiently proven charges, we remand for reconsideration of revocation and sentencing. See Davis v. State, 75 So.3d 386, 388 (Fla. 1st DCA 2011) (“Although a violation of condition 18 could alone support revocation, because the record does not establish that the trial court would have revoked probation and imposed a 15-year sentence on a violation of condition 18 alone, this court is required to remand for the trial court to *203reconsider its decision to revoke probation and to impose the same sentence.”)
REVERSE and REMAND.
WOLF, RAY, and MAEAR, JJ., CONCUR.